Title: From George Washington to Jonathan Trumbull, Sr., 12 July 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir,
          Head Quarters New Windsor July 12th 1779
        
        I do myself the honor to inform your Excellency, that on hearing the enemy were moving through Marryneck in considerable force, I put General Heath and the two Connecticut brigades under marching orders towards the Sound. They I believe began their march yesterday morning; but the weather probably prevented their going far. I have the honor to be With the greatest respect Yr Excellency’s Most Obedt ser.
        
          G.W.
        
       